DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference characters 200a and 200b are mentioned in the specification but are missing from the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 2A and 2B reference characters 214a and 214b are not in the specification
Fig 5, reference character 508 is not in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Objections
3.	Claim 11 is objected to because of the following informalities:  “cause the laser beam move over the cornea” should be amended to “cause the laser beam to move over the cornea”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “scanning system” of claims 1 and 11 is being interpreted as a galvanometer comprising two mirrors (see claims 5 and 15). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1-22, the Applicant claims “the scan pattern causes a predetermined period of time to pass between visits by the laser beam to the one or more exposed regions, the predetermined period of time allowing oxygen in the one or more exposed regions to replenish and allow a desired amount of the cross-linking activity to be generated during each visit to the one or more exposed regions”, however it is unclear how this is happening. There is not sufficient details in the Applicant’s specification that explain how this scan pattern is causing a predetermined amount of time to pass between visits of the laser beam to exposed regions. The 
	Regarding claims 21-22, the Applicant claims “wherein the scan pattern leaves unexposed regions on only two sides of each exposed region”, however, there is not support for these claims in the Applicant’s specification or drawings. The Applicant only described the scan pattern having a checkerboard pattern wherein four sides of an exposed area are unexposed. Thus, these claim limitations contain new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In regards to claim 11, “the cornea” lacks antecedent basis and should be amended to “a cornea” since it has yet to be claimed.
	In further regards to claim 11, “the cross-linking agent” lacks antecedent basis and should be amended to “a cross-linking agent” since it has yet to be claimed.
	Claims 12-22 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-2, 4, 7, 9-12, 14, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman (US 20160310319 A1).
	In regards to claim 1, Friedman discloses a system for treating an eye (Abstract discloses treating the eye), comprising:
a laser light source configured to provide photoactivating light (Par. 0023 and 0035 disclose a laser light source to provide photoactivating light); 
a scanning system configured to receive the photoactivating light as a laser beam and to move the laser beam over a cornea treated with a cross-linking agent (Par. 0031 discloses an optical element with mirrors, i.e. a scanning system, for receiving and directing the light to the cornea and Abstract discloses the cornea is treated with a cross-linking agent); 
and a controller configured to provide control signals to programmatically control the laser light source and the scanning system (Par. 0023 and Fig 1 discloses a controller that can control the parameters of the light source and optical elements), 
the one or more control signals causing the laser beam to visit one or more regions of the cornea more than once according to a scan pattern and expose the one or more regions to the Par. 0030 discloses the controller can control the light source to visit regions of the cornea based on a scanning pattern), 
wherein the photoactivating light causes the cross-linking agent in the one or more exposed regions to react with oxygen to generate cross-linking activity in the one or more exposed regions (Par. 0024 discloses the cross-linking activity being a result of the photoactivating light and oxygen), 
and the scan pattern causes a predetermined period of time to pass between visits by the laser beam to the one or more exposed regions, the predetermined period of time allowing oxygen in the one or more exposed regions to replenish and allow a desired amount of the cross-linking activity to be generated during each visit to the one or more exposed regions (Par. 0030 discloses that the controller controls the light source according to a scanning pattern. The Applicant’s spec [Par. 0090]  and Figure 7 discloses that a repetition rate of 8hz is what allows for good balance between oxygen depletion and replenishment at each repetition cycle. With this in mind, Par. 0038 discloses that the light source is delivered at a pulse frequency of anywhere between 2Hz-84Hz therefore it would be capable of the claimed function. Further, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).).
	In regards to claim 2, Friedman discloses the system of claim 1, wherein the light source is operable to adjust a power associated with the laser beam, and the scan pattern is optimized according to the power associated with the laser beam (Par. 0032 discloses the controller can control the power associated with the light source).
	IN regards to claim 3, Friedman discloses the system of claim 1, wherein the scanning system is operable to adjust a speed of the laser beam as the laser beam moves over the cornea, and the scan pattern is optimized according to the speed of the laser beam (Par. 0037 discloses adjusting the rate of the beam).
	In regards to claim 4, Friedman discloses the system of claim 1, further comprising one or more optical elements configured to receive the photoactivating light and determine a spot size associated with the laser beam, wherein the scan pattern is optimized according to the spot size associated with the laser beam (Par. 0034 discloses optical elements to receive the light and apply it based on a scan pattern which comprises pixels on a topography for the laser to follow, i.e. spot sizes are provided for the laser).
	In regards to claim 7, Friedman discloses the system of claim 1, wherein the scan pattern is defined by a pulsing of the laser beam according to a duty cycle (Par. 0034 discloses the pattern being defined by a duty cycle of the light), wherein, as the scanning system scans the laser beam over the cornea, the pulsing causes the laser beam to visit the one or more exposed regions when the laser beam is on during the duty cycle while adjacent regions are unexposed to the photoactivating light when the laser beam is off during the duty cycle, and the adjacent unexposed regions provide oxygen for diffusion into the one or more exposed regions (Par. 0034 and 0037 disclose where the duty cycle being on or off allows for the pulsed light source to follow a spatially determined pattern).
	In regards to claim 9, Friedman discloses the system of claim 7, wherein the pulsing of the laser beam has a frequency that varies according to a position of the laser beam in the scan pattern (Par. 0034 discloses varying frequency along the scanning pattern).
	In regards to claim 10, Friedman discloses the system of claim 1, wherein the one or more exposed regions correspond to a plurality of discrete dots defining the scan pattern (Par. 0034 discloses a scan pattern which comprises pixels on a topography, i.e discrete dots).
	In regards to claim 11, Friedman discloses a method for treating an eye (Abstract discloses treating the eye), comprising: 
generating photoactivating light with a laser light source (Par. 0023 and 0035 disclose a laser light source to provide photoactivating light); 
directing the photoactivating light as a laser beam to a scanning system (Par. 0031 discloses an optical element with mirrors, i.e. a scanning system, for receiving the laser light);
operating the scanning system to cause the laser beam move over the cornea and visit one or more regions of the cornea more than once according to a scan pattern and expose the one or more regions to the photoactivating light, wherein the photoactivating light causes the cross- linking agent in the one or more exposed regions to react with oxygen to generate cross-linking activity in the one or more exposed regions (Par. 0030 discloses the controller can control the light source to visit regions of the cornea based on a scanning pattern. Par. 0024 discloses the cross-linking activity being a result of the photoactivating light and oxygen), 
and optimizing the scan pattern to cause a predetermined period of time to pass between visits by the laser beam to the one or more exposed regions, the predetermined period of time allowing oxygen in the one or more exposed regions to replenish and allow a desired amount of the cross- linking activity to be generated during each visit to the one or more exposed regions Par. 0030 discloses that the controller controls the light source according to a scanning pattern. The Applicant’s spec [Par. 0090]  and Figure 7 discloses that a repetition rate of 8hz is what allows for good balance between oxygen depletion and replenishment at each repetition cycle. With this in mind, Par. 0038 discloses that the light source is delivered at a pulse frequency of anywhere between 2Hz-84Hz therefore it would be capable of the claimed function. Further where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).).
	In regards to claim 12, Friedman discloses the method of claim 11, wherein optimizing the scan pattern includes adjusting a power associated with the laser beam (Par. 0032 discloses the controller can control the power associated with the light source).
	In regards to claim 13, Friedman discloses the method of claim 11, wherein the scanning system is operable to adjust a speed of the laser beam as the laser beam moves over the cornea, and the scan pattern is optimized according to the speed of the laser beam (Par. 0037 discloses adjusting the rate of the beam).
	In regards to claim 14, Friedman discloses the method of claim 11, wherein optimizing the scan pattern includes adjusting a spot size associated with the laser beam (Par. 0034 discloses optical elements to receive the light and apply it based on a scan pattern which comprises pixels on a topography for the laser to follow, i.e. spot sizes are provided for the laser).
In regards to claim 17, Friedman discloses the method of claim 11, wherein optimizing the scan pattern includes defining the scan pattern to pulse the laser beam according to a duty cycle, wherein, as the scanning system scans the laser beam over the cornea, the pulsing causes the laser beam to visit the one or more exposed regions when the laser beam is on during the duty cycle while adjacent regions are unexposed to the photoactivating light when the laser beam is off during the duty cycle, the adjacent unexposed regions provide oxygen for diffusion into the one or more exposed regions (Par. 0034 discloses the pattern being defined by a duty cycle of the light and Par. 0034 and 0037 disclose where the duty cycle being on or off allows for the pulsed light source to follow a spatially determined pattern).
	In regards to claim 19, Friedman discloses the method of claim 17, wherein the pulsing of the laser beam has a frequency that varies according to a position of the laser beam in the scan pattern (Par. 0034 discloses varying frequency along the scanning pattern).
	In regards to claim 20, Friedman discloses the method of claim 11, wherein the one or more exposed regions correspond to a plurality of discrete dots defining the scan pattern (Par. 0034 discloses a scan pattern which comprises pixels on a topography, i.e discrete dots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20160310319 A1) in view of Abe (US 20050080467 A1)
	In regards to claims 5 and 15, Friedman discloses the system or method of claims 1 or 11, respectively, except for wherein the scanning system includes a galvanometer pair, the galvanometer pair including a first mirror configured to move the laser beam along a first axis and a second mirror configured to move the laser beam along a second axis.
	However, in the same field of endeavor, Abe discloses a laser treatment apparatus that comprises a galvanometer with a first and second mirror that can scan the laser along different axis’ (Par. 0023) in order to change an inclination angle, thereby changing the direction of the optical axis of the light and beams to be reflected.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Friedman and modified them by having a laser treatment apparatus that comprises a galvanometer with a first and second mirror that can scan the laser along different axis’, as taught and disclosed by Abe, in order to change an inclination angle, thereby changing the direction of the optical axis of the light and beams to be reflected.
9.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20160310319 A1) in view if Muller (US 20120215155 A1).
	In regards to claims 6 and 16, Friedman discloses the system or method of claims 1 or 11, respectively, except for wherein the scan pattern causes the laser beam to visit the one or more exposed regions while keeping one or more adjacent regions unexposed to the 
	However, in the same field of endeavor, Muller discloses a device for activating cross-linking in a cornea wherein a particular region is exposed to the light source, thus leaving a region that is not exposed to the light source (Par. 0028) in order to thereby control the region of the cornea wherein cross-linking is initiated.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Friedman and modified them by having the scan pattern causes the laser beam to visit the one or more exposed regions while keeping one or more adjacent regions unexposed to the photoactivating light, and the one or more adjacent unexposed regions provide oxygen for diffusion into the one or more exposed regions, as taught and suggested by Muller, in order to thereby control the region of the cornea wherein cross-linking is initiated.
10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20160310319 A1) in view of Lewis (US 20120065572 A1). 
	In regards to claims 8 and 18, Friedman discloses the system or method of claim 7 or 17, respectively, except for wherein the scan pattern leaves unexposed regions on all four sides of each exposed region.
	However, in the same field of endeavor, Lewis discloses a checkerboard cross-linking scan pattern that would allow for all four sides of each exposed area to remain unexposed (Figure 2), for the purpose of having light penetration reduced rather than completely precluded over a given area. 
.
11.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20160310319 A1) in view of Simon (US 5599340 A).
	In regards to claims 8 and 18, Friedman discloses the system or method of claims 7 or 17, respectively, except for wherein the scan pattern leaves unexposed regions on only two sides of each exposed region.
	However, in the same field of endeavor, Simon discloses a scanning pattern where only two sides of an exposed region are unexposed (Fig 3 shows a scan pattern where there is a scan line and each spot on the scan line has two adjacent spots on either side) in order to produce a pattern covering only the predetermined spots.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Friedman and modified them by having a scan pattern that leaves unexposed regions on two sides of each exposed regions, as taught and suggested by Simon, in order to produce a pattern covering only the predetermined spots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 January 2022